In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Richmond County (Cohen-Gallet, R.), dated June 20, 2005, which, after a hearing, granted the father’s petition for physical custody of the child.
*631Ordered that the order is affirmed, without costs or disbursements.
The Family Court correctly determined, upon consideration of the applicable factors, that a change in physical custody from the mother to the father was in the best interests of the child (see Friederwitzer v Friederwitzer, 55 NY2d 89, 95 [1982]; Matter of Fialkowski v Gilroy, 200 AD2d 668, 669 [1994]). Crane, J.P., Krausman, Covello and Carni, JJ., concur.